Robinson, J.
Refusing a continuance can not be assigned independently as error, but must be questioned by stating it as a ground in a motion for a new trial. Westerfield v. Spencer, 61 Ind. 339.
The court overruled a motion to separate the causes of action. As this motion has not been made part of the record by bill of exceptions, or otherwise, no question is presented. Cargar v. Fee, 140 Ind. 572; Shields v. McMahan, 101 Ind. 591.
Errors in admitting evidence, and that the verdict is contrary to law and the evidence, can not be assigned independently, but are properly causes for a new trial.
The last error assigned is overruling the motion of Leah Adams for a new trial. The first ground of the motion is the refusal of the court to grant a continuance upon the affidavit of her physician that she was not physically able to attend the trial. As this motion and affidavit are not brought into the record by any bill of exceptions, or otherwise, no question is presented. Rains v. Bolin, 6 Ind. App. 181.
The remaining grounds of the motion for a new trial, the admission of certain evidence, and that the verdict is contrary to the law and the evidence, depend upon the evidence. No question is presented for the reason that no attempt even has been made to bring the evidence into the record'.
Judgment affirmed.